Citation Nr: 0025370	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  99-10 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to an earlier effective date for the grant of 
service connection for major depression. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1983 to April 
1987.

This appeal arises from a decision by the Sioux Falls, South 
Dakota, Department of Veterans Affairs (VA) Regional Office 
(RO).     


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  A back disability is not shown to be related to service.   

3.  Service connection for a nervous disorder was denied by 
an August 1992 Board decision and was final on that date.  

4.  The veteran's new and material evidence claim was 
submitted January 3, 1997.









CONCLUSIONS OF LAW

1.  A back condition was not incurred in service.  38 
U.S.C.A. §§ 1131, 5107(a) (West 1991); 38 C.F.R. § 3.303 
(2000).

2.  The criteria for an effective date prior to January 3, 
1997 for a grant of service connection for major depression 
have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 
C.F.R. § 3.400(g) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records reveal that he was 
treated for a complaint of back pain of one day's duration in 
March 1984.  The assessment was back strain.  He was treated 
with medications and heat and put on limited duty for three 
weeks.  The remaining service medical records are negative 
for complaints, symptoms or findings regarding a back 
condition.  

March 1988, April 1990 and January 1991 VA rating examination 
reports and an April 1990 VA discharge summary are negative 
for complaints of a back condition.  VA treatment notes dated 
from April 1989 to April 1992 are negative for complaints or 
findings regarding a back condition.  

An August 1992 Board decision denied the veteran's claim for 
service connection for depression.

A March 1994 VA consultation report contains a history of 
intermittent low back pain since October 1991.  He also 
related intermittent symptoms for probably six years.  
However, he incurred severe immobilizing pain in October 1991 
while stretching.  A May 1994 physical therapy consultation 
report contains a history by the veteran of injuring his back 
in 1991 during stretching exercises.  A November 1994 VA 
discharge summary states that a computerized tomography (CT) 
scan of July 1993 revealed a herniated nucleus pulposus at 
L5-S1.  VA treatment records from January 1988 to January 
1997 are negative for medical evidence or medical opinions 
linking any current back condition to his service.  The 
veteran was afforded a personal hearing in March 1996 
regarding an unrelated service connection claim.  The 
transcript of that hearing is negative for evidence regarding 
a back condition.  

The veteran submitted a claim for an earlier effective date 
for service connection for depression in January 1997.

An October 1997 rating decision found that new and material 
evidence had not been submitted to reopen the veteran's claim 
for service connection for depression.

During the veteran's personal hearing in December 1997 he 
testified that he hurt his back in March 1984 while lowering 
gas cylinders off of a truck.  He was put on a light duty 
profile and then given a desk job.  He never went back for 
more treatment.  He testified that he ruptured a disc in 1990 
while stretching.  He was told by one VA doctor and one VA 
nurse that he would not have ruptured a disc by stretching 
unless he had injured it before.  He stated that his first 
treatment after service was in 1992.  He testified that the 
written records do not reflect what the doctor and the nurse 
told him orally.

A February 1998 rating decision granted service connection 
for major depression with an effective date of January 3, 
1997, the date of receipt of the veteran's new and material 
evidence claim.  The decision indicates that the veteran's 
depression may have been manifest in service or during 
treatment in a VA facility in 1998.  The same rating decision 
denied service connection for a back condition.  

A March 1998 progress note from a VA physician states that he 
had treated the veteran on numerous occasions.  He added that 
the service medical records showed that the veteran injured 
his back in March 1984 and was diagnosed as having a back 
strain.  There was no severe pain until a 1992 injury while 
stretching.  A CT scan demonstrated a focal disc herniation 
and spondylolisthesis.  A CT scan three years later showed no 
change.  It was the physician's assessment that the disc 
herniation and the spondylolisthesis were most probably 
aggravated by the 1992 incident and that the condition had 
begun in 1984 as noted in the service medical records.  

During an April 1999 VA orthopedic examination the veteran 
related that his back got better after his 1984 injury.  He 
never had to go back for more treatment.  He did not have 
problems from then until 1991 when he incurred severe pain 
while doing a stretching exercise.  He told the examiner that 
he knew that the 1991 symptoms were not the same as the 
ruptured disc in service.  He was pretty much bedridden for a 
month.  When he did see a doctor in 1992 a CT scan showed a 
disc herniation.  

During the examination the veteran's carriage, posture and 
gait were normal.  There was no tenderness to palpation or 
percussion and no paraspinous spasm or tenderness was noted.  
The sciatic notches and sacroiliac joints were nontender.  
Straight leg raising was negative.  There was no objective 
evidence of pain on active range of motion testing.  

The diagnosis was previously documented herniated disc that 
had responded to conservative treatment and that there were 
no significant findings on examination though he complained 
of having minor flare-ups of back pain at times.  

The examiner opined that it was less likely than not that the 
low back strain in service was the cause of the veteran's 
current back problems.  She noted that he was given a short-
term profile and that there was no medical evidence of 
recurrence during service.  The veteran also stated that his 
back problem did clear up and did not recur during service.  
Further, she found that his current history clearly started 
when he was exercising in 1991.  He had told the examiner 
that he knew that the 1991 symptoms were not the same as the 
ones he had in service.  The examiner felt that the herniated 
disc first occurred when it became symptomatic in 1991.  

Regarding the spondylolisthesis, she stated that since there 
were not any ongoing symptoms until 1991 the veteran did not 
have any significant spondylolisthesis prior to that time.  
Noting that it was not documented until the 1992 CT scan, and 
that the in-service symptoms were different, she felt that 
the veteran did not have spondylolisthesis in service.  

Analysis

Service Connection

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107.  That is, he has presented a claim that 
is plausible, and all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist the veteran mandated by 38 
U.S.C.A. § 5107.

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service. See 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 
3.303 (1999).  A disorder may be service connected if the 
evidence of record, regardless of its date, shows that the 
veteran had a chronic disorder in service or during an 
applicable presumptive period, and that the veteran still has 
such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  Such evidence must be medical unless 
it relates to a disorder that may be competently demonstrated 
by lay observation.  Id.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id.

The record indicates that the veteran had only one documented 
instance of back pain while in service.  Although he claimed 
service connection for various other conditions, he did not 
complain of a back condition during several VA rating 
examinations through 1990.  There is no medical evidence of 
complaints, symptoms or findings regarding a back condition 
until after his stretching incident, several years after 
service.  

The most recent VA examination report indicates that he 
admitted that his back cleared up after the initial injury 
and that he had no further back problems during service.  He 
also stated that the problem that occurred during his 
stretching exercises in the 1990s was not the same as his in-
service injury.  The examiner reviewed the veteran's entire 
record and concluded that the current problem, if any, was 
not related to his active service.  In this regard the Board 
notes that there were no significant findings on examination, 
just the documentary evidence of a herniated disc and the 
veteran's subjective complaints of occasional flare-ups of 
pain.  

The Board has weighed the March 1998 progress note against 
the April 1999 examination report and finds that the latter 
is the more persuasive.  Both examiners reviewed the service 
medical records and the subsequent records.  However, the 
April 1999 examiner set out the basis for her opinions much 
more thoroughly than did the other physician.  Additionally, 
the examiner had the benefit of the veteran's statements to 
the effect that symptoms of his brief in-service problem and 
those of his post-service injury were different.  Further, 
she supported her findings with rationale based on the 
medical record.  

The Board has considered the veteran's testimony that a VA 
physician and nurse linked his current condition to his 
service.  However, a layman's account, filtered as it was 
through a layman's sensibilities, of what a doctor 
purportedly said is simply too attenuated and inherently 
unreliable to constitute "medical" evidence.  Robinette v. 
Brown, 8 Vet. App. 69, (1995).  This is especially true in 
this case because the veteran's recent testimony conflicts 
with the medical entries at the time.  

The Board finds that the veteran's current back disability 
did not arise in service and that the service connection 
claim must be denied.  The Board has carefully reviewed the 
entire record in this case; however, the Board does not find 
the evidence to be so evenly balanced that there is any doubt 
as to any material issue.  38 U.S.C.A. § 5107. 



Earlier Effective Date

Regarding the claim for an earlier effective date, 38 C.F.R. 
§ 3.400 sets out the following for cases of new and material 
evidence: (1) Other than service department records -- (i) 
Received within appeal period or prior to appellate decision.  
The effective date will be as though the former decision had 
not been rendered.  See §§ 20.1103, 20.1104 and 20.1304(b)(1) 
of this chapter.  (ii) Received after final disallowance.  
Date of receipt of new claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q) (2000).  

Finality of decisions of the Board: (a) General.  All 
decisions of the Board will be stamped with the date of 
mailing on the face of the decision.  Unless the Chairman of 
the Board orders reconsideration, and with the exception of 
matters listed in paragraph (b) of this section, all Board 
decisions are final on the date stamped on the face of the 
decision.  With the exception of matters listed in paragraph 
(b) of this section, the decision rendered by the 
reconsideration Panel in an appeal in which the Chairman has 
ordered reconsideration is final.  (b) Exceptions.  Final 
Board decisions are not subject to review except as provided 
in 38 U.S.C. 1975 and 1984 and 38 U.S.C. chapters 37 and 72.  
A remand is in the nature of a preliminary order and does not 
constitute a final decision of the Board.

In the instant case the veteran's original service connection 
claim was denied by rating decision dated in June 1990.  The 
rating decision was upheld by a Board decision dated in 
August 1992.  The Board decision was final in August 1992.  
The veteran submitted a new and material evidence claim on 
January 3, 1997.  As noted above, in a new and material 
evidence claim, if a disallowance becomes final, the 
effective date of a reopened claim is the date the 
entitlement arose or the date of receipt of the new claim, 
whichever is later.  Depression was first documented in the 
record in February 1990 when the veteran was hospitalized at 
a VA facility.  It was again found in November 1990.  The 
submission of the new and material evidence claim occurred 
later than entitlement to service connection arose.  
Therefore 3.400(q) requires that the effective date be no 
earlier than January 3, 1997.

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is any doubt as to any material 
issue.  38 U.S.C.A. § 5107. 


ORDER

Service connection for a back condition is denied. 

An effective date earlier than January 3, 1997, for a grant 
of service connection for major depression is denied.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

